November 22, 2016




                                    JUDGMENT

                  The Fourteenth Court of Appeals
                     JOSHUA EUGENE PLASTER, Appellant

NO. 14-15-00522-CR                             V.

                         THE STATE OF TEXAS, Appellee


                       ________________________________

       This cause was heard on the transcripts of the record of the court below, and
having inspected the record, the Court holds there was no error in the judgment
requiring reversal, but there was error in the judgment as entered, which is capable
of reformation by this Court. Therefore, the judgment is REFORMED, to reflect
that (1) appellant pled true to the allegation contained in the enhancement paragraph; and
(2) the allegation contained in the enhancement paragraph is true.

      The Court orders the judgment AFFIRMED as REFORMED.
             We further order this decision certified below for observance.